     Case 3:20-cv-02363-D-BN Document 8 Filed 09/21/20       Page 1 of 1 PageID 62



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

CHRISTOPHER H. MCCOY,                    §
BOP Register No. 09150-025,              §
                                         §
              Petitioner,                §
                                         §
V.                                       §             No. 3:20-CV-2363-D
                                         §
K. ZOOK, Warden,                         §
                                         §
              Respondent.                §

                                     ORDER

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Petitioner filed objections on September 3, 2020 and

a supplement to his objections on September 8, 2020.    The undersigned district judge

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error.      Finding no error, the

court adopts the findings, conclusions, and recommendation of the United States

Magistrate Judge.

        SO ORDERED.

        September 21, 2020.



                                       ____________________________________
                                       SIDNEY A. FITZWATER
                                       SENIOR JUDGE


                                         1
